Citation Nr: 0929395	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to continued educational assistance benefits, 
after April 24, 2007,  under Chapter 1607, Title 10, United 
States Code, known as the Reserve Educational Assistance 
Program (REAP).


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served in the United States Army National Guard 
with verified active duty for training (ACDUTRA) service from 
January 2002 to June 2002.  He was also ordered to active 
duty in support of Operation Enduring Freedom from March 2004 
to May 2005, during which time he served approximately 10 
months in Afghanistan.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision letter 
issued by the Department of Veterans Affairs (VA) in December 
2007, which terminated the Veteran's entitlement to REAP 
benefits.  As the decision letter is not of record, and 
additional documents within the claims file are from Regional 
Offices (ROs) in both New Orleans, Louisiana and Muscogee, 
Oklahoma, it is not known which of these ROs issued the 
December 2007 letter.  

The Veteran was scheduled for a videoconference hearing 
before the Board in February 2009, however he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2008).  Accordingly, this 
Veteran's request for a hearing is considered withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks continued eligibility for education 
benefits under the Reserve Educational Assistance Program.  A 
review of the record reveals that additional evidentiary 
development is required before the current appeal is ready 
for adjudication by the Board.  See 38 C.F.R. § 19.9 (2008).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The law provides educational assistance to members of the 
reserve components called or ordered to active service in 
response to a war or national emergency declared by the 
President or the Congress, in recognition of the sacrifices 
that those members make in answering the call to duty.  The 
Department of Defense (DOD) determines who is eligible for 
these benefits and VA administers the program and pays 
benefits from funds contributed by DOD to each member 
entitled to such educational assistance.  10 U.S.C.A. §§ 
16161-16166 (West Supp. 2009).  

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while the 
member is serving in the Selected Reserve or the Ready 
Reserve as applicable.  10 U.S.C.A. 
§ 16164(a)(1).  Alternatively, in the case of a person who 
separates from the Selected Reserve of the Ready Reserve 
after completion of a period of active service described in 
10 U.S.C.A. § 16163, supra, and completion of a service 
contract under honorable conditions, the person remains 
eligible for a 10-year period beginning on the date on which 
the person separated from the Selected Reserve.  10 U.S.C.A. 
§ 16164(a)(2).

Educational assistance may not be provided or, if being 
provided, shall be terminated (1) if the member is receiving 
financial assistance under section 2107 of this title as a 
member of the Senior Reserve Officers' Training Corps 
program; or (2) when the member separates from the Ready 
Reserve, as provided for under section 16164(a)(1) or section 
16164(a)(2), as applicable, of this title.  10 U.S.C.A. § 
16165(a).

In the present case, the Veteran initially established 
eligibility to REAP as a member who was called up from the 
Selected Reserve and continued to serve in the Selected 
Reserve.  However, DOD has determined that the Veteran is no 
longer eligible for education benefits under REAP because he 
left the Selected Reserves and entered the Individual Ready 
Reserve (IRR) in April 2007.  This action created an 
overpayment.  It was subsequently determined that the Veteran 
had eligibility to an extended period under the Montgomery GI 
Bill-Selected Reserve (to May 17, 2008) due to his period of 
call-up service plus 4 months (1 year, 2 months, and 17 
days).  His extended period of eligibility not only 
eliminated his overpayment, but also resulted in a payment to 
the Veteran.

Subsequently, as of October 2008, new legislation was enacted 
that provides for a 10 year period of eligibility from the 
date that a claimant is separated from the Selected Reserves.  
However, to be eligible, three criteria must be met: (1) the 
claimant must have completed his military service obligation 
(MSO); (2) after completion of the MSO, claimant must be 
released from the Selected Reserves; and (3) the claimant 
must have received an "other than dishonorable" discharge.  
10 U.S.C.A. § 16164(a)(2). 

The Veteran's claim was denied on the basis that he had not 
yet completed his MSO; however, this matter was considered 
prior to the expiration of his term of service in April 2009, 
a time since passed.  Also, the Veteran was not released from 
the Selected Reserves after completing his obligation.  
Rather he was transferred to the Individual Ready Reserves 
(IRR) to fulfill the obligation.  Nevertheless, the Veteran 
was told that he might become eligible for the 10 year ending 
date if he was transferred back to the Selected Reserves to 
fulfill his remaining period on his initial MOS.  See 
Statement of the case (SOC), March 2008.  

Unfortunately, due to the nature and timing of the appellate 
period, pertinent information has not been associated with 
the claims file.  In particular,  the Veteran's status over 
the last 2 years is relevant to the outcome of this case.  As 
noted, pertinent legislation has been enacted since October 
2008.  The most recent correspondence from the Veteran is 
dated in April 2008 and he refers to the future completion of 
his service obligation.  As such, this case must be returned 
to the RO to determine if the Veteran now meets the criteria 
outlined in § 16164(a)(2) based upon the expiration of his 
term of service.  The RO should contact the Department of the 
Army and Department of Defense (DOD) to update the Veteran's 
status.  The Veteran is reminded that determinations of 
eligibility for REAP benefits are within the sole purview of 
the Armed Forces.  

Finally, the Board notes that the original determination 
letter dated in December 2007 is not of record.  If possible, 
a copy of the decision letter should be associated with the 
claims file.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the appropriate service 
department, to include the Department 
of Defense and/or the Department of the 
Army to establish the Veteran's status 
in light of the criteria set forth in 
10 U.S.C.A. § 16164(a)(2).  The 
following elements should be addressed:  
(a) Has the Veteran separated from 
the Selected Reserve of the Ready 
Reserve after completion of his 
service contract?
(b) If so, what was the date on which 
the Veteran separated from the 
Selected Reserve?
The claims file must include proper 
documentation reflecting the answers to 
the above questions, to include any 
negative answers.
    
2.  Obtain and associate with the 
claims file a copy of the December 2007 
administrative decision letter.  

3.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative, should one be 
appointed, must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran 
must be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


